  Case 18-80005      Doc 48       Filed 03/29/19 Entered 03/29/19 10:09:00         Desc Main
                                    Document     Page 1 of 5




                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF ILLINIOS


In re: LUIS ANGELES GAERLAN !!!DISM§ ONLY!!!!
                                        Case No. 18-80005
                                   §
                                   §
             Debtor(s)             §
        CHAPTER 13 STANDING TRUSTEE'S FINAL REPORT AND ACCOUNT


Lydia S. Meyer, Chapter 13 Trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C § 1302(b)(1). The Trustee declares as follows:

       1) The case was filed on 01/03/2018.

       2) The plan was confirmed on 03/02/2018.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C § 1329 on
          NA.

       4) The Trustee filed action to remedy default by the debtor(s) in performance under the
          plan on 02/04/2019, 02/06/2019, 03/05/2019.

       5) The case was dismissed on 03/14/2019.

       6) Number of months from filing or conversion to last payment: 10.

       7) Number of months case was pending: 14.

       8) Total value of assets abandoned by court order: NA.

       9) Total value of assets exempted: $0.00.

       10) Amount of unsecured claims discharged without full payment: $0.00.

       11) All checks distributed by the Trustee relating to this case have NOT cleared the bank.




UST Form 101-13-FR-S (9/1/2009)
  Case 18-80005      Doc 48       Filed 03/29/19 Entered 03/29/19 10:09:00        Desc Main
                                    Document     Page 2 of 5




Receipts:
      Total paid by or on behalf of the debtor(s)           $ 3,692.40
      Less amount refunded to debtor(s)                        $ 25.00
NET RECEIPTS                                                                      $ 3,667.40



Expenses of Administration:

       Attorney's Fees Paid Through the Plan                $ 1,854.93
       Court Costs                                               $ 0.00
       Trustee Expenses & Compensation                        $ 287.31
       Other                                                     $ 0.00

TOTAL EXPENSES OF ADMINISTRATION                                                  $ 2,142.24

Attorney fees paid and disclosed by debtor(s):                     $ 0.00



Scheduled Creditors:
Creditor                                        Claim      Claim          Claim   Principal    Interest
Name                                Class   Scheduled   Asserted       Allowed        Paid        Paid
ATTORNEY GARY C FLANDERS            Lgl      4,000.00   4,000.00       4,000.00   1,854.93        0.00
LOGIX FEDERAL CREDIT UNION          Sec          0.00   4,203.21           0.00       0.00        0.00
LOGIX FEDERAL CREDIT UNION          Sec      7,000.00   4,483.82       4,483.82   1,266.90      258.26
WELLS FARGO BANK NA                 Sec      3,000.00   5,365.19           0.00       0.00        0.00
AFNI                                Uns         70.00        NA             NA        0.00        0.00
AQUA FINANCE                        Uns      5,200.00        NA             NA        0.00        0.00
MIDLAND CREDIT MANAGEMENT           Uns      2,800.00   2,801.88       2,801.88       0.00        0.00
CHERRY VALLEY FIRE DEPT             Uns      1,300.00        NA             NA        0.00        0.00
CREDIT ONE BANK                     Uns      2,900.00        NA             NA        0.00        0.00
FOREST CITY DIAGNOSTIC              Uns        175.00        NA             NA        0.00        0.00
ILLINOIS PATHOLOGIST SERVICES       Uns        550.00        NA             NA        0.00        0.00
ONEMAIN                             Uns      6,500.00   6,533.69       6,533.69       0.00        0.00
OSF HEALTHCARE SYSTEM               Uns      2,575.00        NA             NA        0.00        0.00
OSF MEDICAL GROUP                   Uns         30.00        NA             NA        0.00        0.00
QUANTUM3 GROUP LLC as agent for     Uns          0.00     839.92         839.92       0.00        0.00
QUANTUM3 GROUP LLC as agent for     Uns          0.00   1,334.85       1,334.85       0.00        0.00
MIDLAND CREDIT MANAGEMENT           Uns          0.00     346.10         346.10       0.00        0.00
MIDLAND CREDIT MANAGEMENT           Uns          0.00     309.12         309.12       0.00        0.00



UST Form 101-13-FR-S (9/1/2009)
  Case 18-80005      Doc 48       Filed 03/29/19 Entered 03/29/19 10:09:00   Desc Main
                                    Document     Page 3 of 5




Scheduled Creditors:
Creditor                                      Claim      Claim      Claim    Principal   Interest
Name                      Class            Scheduled   Asserted   Allowed        Paid       Paid
MIDLAND CREDIT MANAGEMENT Uns                   0.00    691.58     691.58        0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
  Case 18-80005      Doc 48       Filed 03/29/19 Entered 03/29/19 10:09:00     Desc Main
                                    Document     Page 4 of 5




Summary of Disbursements to Creditors:

                                               Claim             Principal           Interest
                                               Allowed           Paid                Paid
Secured Payments:
      Mortgage Ongoing                               $ 0.00           $ 0.00             $ 0.00
      Mortgage Arrearage                             $ 0.00           $ 0.00             $ 0.00
      Debt Secured by Vehicle                   $ 4,483.82       $ 1,266.90           $ 258.26
      All Other Secured                              $ 0.00           $ 0.00             $ 0.00
TOTAL SECURED:                                  $ 4,483.82       $ 1,266.90           $ 258.26

Priority Unsecured Payments:
        Domestic Support Arrearage                  $ 0.00           $ 0.00                $ 0.00
        Domestic Support Ongoing                    $ 0.00           $ 0.00                $ 0.00
        All Other Priority                          $ 0.00           $ 0.00                $ 0.00
TOTAL PRIORITY:                                     $ 0.00           $ 0.00                $ 0.00

GENERAL UNSECURED PAYMENTS:                    $ 12,857.14           $ 0.00                $ 0.00



Disbursements:

       Expenses of Administration               $ 2,142.24
       Disbursements to Creditors               $ 1,525.16

TOTAL DISBURSEMENTS:                                             $ 3,667.40




UST Form 101-13-FR-S (9/1/2009)
  Case 18-80005        Doc 48      Filed 03/29/19 Entered 03/29/19 10:09:00               Desc Main
                                     Document     Page 5 of 5




        12) The Trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the Trustee is responsible have been completed. The Trustee
requests a final decree be entered that discharges the Trustee and grants such other relief as may
be just and proper.




Date: 03/29/2019                        By: /s/ Lydia S. Meyer
                                                 Trustee

STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
